34 So. 3d 791 (2010)
Rolando GONZALEZ, Appellant,
v.
ENTERPRISE LEASING COMPANY, a Florida corporation, Appellee.
No. 4D09-1336.
District Court of Appeal of Florida, Fourth District.
May 19, 2010.
Arnold R. Ginsberg of Ginsberg & Schwartz, Miami, and Joshua Diamond of Sharp, Diamond, P.A., Coral Gables, for appellant.
David C. Borucke of Holland & Knight, L.L.P., Tampa, for appellee.
PER CURIAM.
Affirmed. See Vargas v. Enter. Leasing Co., 993 So. 2d 614 (Fla. 4th DCA 2008).
FARMER, HAZOURI and DAMOORGIAN, JJ., concur.